Citation Nr: 0008628	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  99-20 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for stomach problems, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a dysthymic 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for allergic rhinitis, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for residuals of a 
hysterectomy, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for urinary spasticity, 
to include as due to an undiagnosed illness.

10.  Entitlement to an increased evaluation for a disability 
of the lumbar spine, currently evaluated as 20 percent 
disabling.

11.  Entitlement to a compensable evaluation for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from October 1987 to February 
1988 and from November 1990 to May 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the benefits sought on appeal.  

At a Board hearing in March 2000, the veteran indicated that 
she wished to withdraw several claims which had been 
adjudicated in the January 1998 rating decision, and pursue 
only those issues identified on pages 1 and 2 of this 
decision.  Therefore, the Board only has jurisdiction to 
review the appeal with respect to the issues listed on pages 
1 and 2, while the other issues are dismissed without 
prejudice.  See 38 C.F.R. § 20.204(c) (1999).

The issue of entitlement to service connection for urinary 
spasticity, as well as the issue of entitlement to a 
compensable evaluation for bronchitis, will be discussed in 
the REMAND portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

3.  The veteran's rash has been attributed to known clinical 
diagnoses of dermatitis, eczema and acne, and no medical 
evidence or opinion has related any of these conditions to 
her period of military service. 

4.  The veteran's stomach problems have been attributed to 
known clinical diagnoses of irritable bowel syndrome and 
gastroenteritis, and no medical evidence or opinion has 
related either of these conditions to her period of military 
service. 

5.  The veteran's headaches have been attributed to a known 
clinical diagnosis of migraine headaches, and no medical 
evidence or opinion has related this condition to her period 
of military service. 

6.  The veteran has been diagnosed with dysthymic disorder, 
and no medical evidence or opinion has related this condition 
to her period of military service.

7.  The veteran has been diagnosed with allergic rhinitis, 
and no medical evidence or opinion has related this condition 
to her period of military service.

8.  The veteran's fatigue has not been attributed to a known 
clinical diagnosis.  This condition has not become manifest 
to a degree of 10 percent or more, as she has not 
demonstrated periods of incapacitation (i.e., bed rest and 
treatment by a physician) of at least one week per year.

9.  The veteran has submitted objective evidence perceptible 
to an examining physician which indicates that she currently 
suffers from chronic joint pain which has not been 
attributable to a known diagnosis (except for the left knee 
and shoulders).

10.  The veteran was separated from active duty in May 1991 
and underwent a vaginal hysterectomy due to a tumor of the 
cervix in September 1991. 

11.  The veteran's disability of the lumbar spine is 
manifested by severe limitation of motion with complaints of 
pain.  Neurological findings include complaints of radicular 
pain down both lower extremities, with normal reflexes. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
skin condition, stomach problems, migraine headaches, 
dysthymic disorder, allergic rhinitis, and fatigue are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Joint pain as due to an undiagnosed illness was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  Residuals of a hysterectomy were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. § 3.303. 3.307, 3.309 (1999).

4.  The criteria for a 40 percent evaluation for a disability 
of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

The veteran has filed a claim for service connection in which 
she alleges that she currently suffers from a skin condition, 
stomach problems, migraine headaches, dysthymic disorder, 
allergic rhinitis, fatigue, joint pain, residuals of a 
hysterectomy, and urinary spasticity as a result of having 
been exposed to burning oil fields while serving in the 
Southwest Asia theater during the Persian Gulf War. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A §§ 1110, 1131; 38 C.F.R.      § 
3.303(a).  Certain chronic diseases, such as malignant 
tumors, may be presumed to have been incurred in service if 
manifest to a compensable degree (10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117; 38 C.F.R.   § 3.317.  
The veteran's service records document that she had active 
service in Southwest Asia during the Persian Gulf War.  
Hence, the veteran is a Persian Gulf veteran for purposes of 
awarding VA disability compensation.  See 38 U.S.C.A.      § 
1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of her claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service-connected theory, the veteran must 
satisfy three elements for each of his claims for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

The VA General Counsel has recently held that a well-grounded 
claim for compensation under 38 U.S.C. § 1117(a) and 
38 C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission the following evidence: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period ("objective indications" include 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).

A.  Skin condition

The veteran claims that she developed a rash over her body in 
1995.  She testified at a hearing that this condition was not 
present in service, but that she did suffer from dry skin 
while stationed in the Persian Gulf.  She alleges that 
service connection for a skin condition is therefore 
warranted.

Service medical records make no reference to any skin 
problems.  The Board notes that two service medical record 
entries dated on April 26, 1991, are of record, which were 
performed shortly after the veteran returned from the Persian 
Gulf and one month prior to her discharge.  In one report, 
the veteran checked "no" to the box asking if she had had 
any "skin diseases."  In the other report, however, the 
veteran checked "yes" to that same question.  The Board 
notes that the former report was sent following a request 
from the National Personnel Records Center, while the second 
report was sent by the veteran and appears to have been 
altered.  The second report also does not contain any comment 
by a physician.  The Board will therefore only consider the 
unaltered report.  Thus, it does not appear that the veteran 
had any chronic skin problems in service. 

Shortly after her separation from service, the veteran 
underwent a VA general medical examination in August 1991.  
Examination of the skin at that time was unremarkable.  The 
veteran was also seen at Thomasville Medical Associates after 
her separation from service.  When examined at that facility 
in July 1991, the veteran denied any skin problems since 
returning from the Persian Gulf.  A December 1993 entry notes 
that she had folliculitis in the right groin area as a result 
of inflamed hair follicles due to shaving.  In March 1995, 
the veteran was seen for a maculopapular rash involving the 
trunk, neck and upper back.  No diagnosis was provided.  

The veteran was seen at a VA facility in March 1995 for a 
rash over her body, which she explained had been present on 
and off since she returned from the Gulf.  The diagnosis was 
dermatitis.  The veteran was treated again for this condition 
in April and May of 1995.  In December 1995, the veteran was 
seen for a 1 cm. lesion on the right lower extremity, which 
had been present for approximately one year.  A pathology 
report identified this as pigmented fibrous histiocytoma.  

In an October 1996 letter, Samuel C. Kirby, M.D., stated that 
he had treated the veteran for various skin problems since 
1993.  Dr. Kirby explained that he had treated the veteran 
for xerotic eczema on her arms and legs in June 1993, 
postural facial acne in July 1995, and facial acne vulgaris 
in April 1996.  Dr. Kirby did not relate any of these 
conditions to either of the veteran's periods of service.

The veteran was afforded a VA examination in June 1997 to 
determine whether she suffered from any disorders as a result 
of her service in the Persian Gulf.  During the interview, 
she described a minor, itchy rash since 1991.  She said it 
would come and go and was not present at the time of 
examination.  The diagnosis was "history of dermatitis."

The veteran testified at a hearing before the undersigned 
member of the Board in March 2000.  At that time, she denied 
having any significant skin problems while stationed in the 
Persian Gulf; however, she indicated that she did have dry 
skin and "little places" on her body.  She explained that 
these "places" eventually spread over her whole body in 
1995 and were the size of a dime.  She disclosed that she had 
missed about two weeks of work because of this condition, and 
that the dermatologist was unable to identify this problem.  

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
skin condition.  Pursuant to 38 C.F.R. § 3.317, service 
connection may be granted for a chronic disability due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  Since the veteran's skin 
condition has been attributed to several known clinical 
diagnoses, i.e., dermatitis, eczema and acne, the veteran's 
claim under the presumptive provisions afforded to Persian 
Gulf veteran's must be denied as not well grounded.  See 
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998). 

The veteran must therefore present competent evidence 
demonstrating service connection on a direct basis, if her 
claim is to prevail.  See 38 U.S.C.A. §§ 1113(b), 1116.  
However, after reviewing the evidence, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's diagnoses of dermatitis, eczema 
and acne are related to her period of active military 
service.  No skin condition was present in service, and none 
of the post-service medical evidence contains a medical 
opinion relating any of the veteran's current skin conditions 
to service.  Even if the veteran is competent through her 
statements to provide evidence of continuity of 
symptomatology since service with respect to the observable 
aspects of her skin condition, medical expertise is still 
required to relate this condition to the claimed post-service 
symptoms.  See Savage, supra.  Here, no such evidence has 
been presented.  See Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000).

The Board recognizes that several reports include the 
veteran's statements that her skin condition had its initial 
onset while serving in the Persian Gulf.  However, it is 
clear that these statements were only a recitation of what 
the veteran had told medical professionals.  In Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995), the Court held that 
evidence which is simply a history recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence of 
the nexus requirement set forth in Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1995).  Here, as no medical professional agreed 
with the veteran's self-reported history, none of these 
reports fulfills the nexus requirement between the veteran's 
current skin conditions and her period of military service.  

The only evidence relating the veteran's skin conditions to 
service are lay statements in support of her claim.  These 
statements include the veteran's testimony, as well as 
written statements from the veteran and numerous family 
members.  The Board notes, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that any of these individuals 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
skin condition, their statements standing alone cannot serve 
as a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In conclusion, as the veteran's skin conditions have been 
attributed to known clinical diagnoses of dermatitis, eczema 
and acne, and, as there is no medical evidence indicating 
that any of these conditions had their onset in service, the 
veteran's claim of entitlement to service connection for a 
skin condition must be denied as not well grounded.  See e.g. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

B.  Stomach problems

The veteran claims that she currently suffers from 
gastrointestinal symptoms such as nausea and diarrhea as a 
result of an undiagnosed illness stemming from her Persian 
Gulf service.  A review of her service medical records, 
however, are negative for any complaint, treatment or finding 
for gastrointestinal problems.  At her demobilization 
examination in April 1991, the veteran specifically denied 
having any gastrointestinal problems since she returned from 
the Persian Gulf.  

Post-service medical records show that the veteran first 
experienced gastrointestinal problems in 1992.  The veteran 
was seen by Dr. J. Keith Miller at the Johnson Neurological 
Clinic in August 1992 for complaints of back pain, at which 
time it was noted that she had recently been diagnosed with 
an ulcer.  Dr. Miller said that he did not want to prescribe 
nonsteriodal medication because of the veteran's peptic ulcer 
disease.  The veteran was later seen at Thomasville Medical 
Associates for complaints of diarrhea and stomach discomfort.  
Of particular relevance, a September 1994 record includes the 
veteran's complaints of recurrent diarrhea, vomiting, and 
abdominal cramping.  It was noted that the veteran had been 
involved in Desert Storm over three years ago, but that these 
symptoms began one month prior.  The diagnosis was 
gastroenteritis.  

The veteran received occasional outpatient treatment by VA 
for gastrointestinal problems from 1992 to 1997.  A September 
1992 report includes various complaints by the veteran, to 
include digestive problems.  The diagnosis was exposure to 
smoke in Desert Storm.  In April 1995, the veteran reported a 
one and a half year history of diarrhea.  She explained that 
this condition had tapered off but had reoccurred three weeks 
prior.  She also reported occasional cramping, but no nausea.  
No diagnosis was provided.  

At her Persian Gulf War examination in June 1997, the veteran 
reported frequent indigestion, belching and a burning 
sensation in her throat.  Physical examination revealed pain 
in the right upper quadrant and epigastric area.  An upper GI 
series revealed a small hiatal hernia.  The examiner 
concluded with diagnoses "history of indigestion--hiatal 
hernia in December 1997" and "frequent indigestion."  

After reviewing the pertinent evidence of record, the Board 
finds that the veteran's claim of entitlement to service 
connection for stomach problems must be denied as not well 
grounded.  The veteran's complaints of diarrhea and stomach 
discomfort have been attributed to a known clinical diagnoses 
of irritable bowel syndrome and hiatal hernia.  A treatment 
report also documented that the veteran may have peptic ulcer 
disease.  Given these diagnoses, service connection may only 
be established with competent evidence showing that these 
diagnosed conditions are indeed related to the veteran's 
period of active military service.  See 38 U.S.C.A. 
§§ 1113(b), 1116, 1117; 38 C.F.R. § 3.317.  

Unfortunately, the veteran's claim also fails under a direct 
theory of service connection.  Service medical records make 
no reference to any gastrointestinal problems.  It is thus 
evident that no chronic gastrointestinal disorder was ever 
present during either period of service.  In addition, no 
medical evidence has related the veteran's stomach problems 
to service.  Despite statements by the veteran and various 
family members that her stomach problems are related to her 
Persian Gulf service, lay assertions of medical etiology can 
never constitute evidence to render a claim well grounded 
under section 5107(a).  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-495.  

The Board concludes that the veteran's stomach problems have 
been attributed to known clinical diagnoses, and no opinion 
from a medical professional has related these conditions to 
service.  Under these circumstances, the Board must find that 
the veteran's claim of entitlement to service connection for 
stomach problems is not well grounded.  See Epps, supra; 
VAOPGCPREC 4-99.

C.  Migraine headaches

The RO denied the veteran's claim of entitlement to service 
connection for migraine headaches.  The RO concluded that 
migraine headaches constitute a known clinical diagnosis and 
that this condition preexisted service and was not aggravated 
therein. The veteran argues that, although she suffered from 
migraine headaches prior to service, her current headaches 
are not migraines and were caused by her service in the 
Persian Gulf. 

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The history of pre-service existence 
of conditions reported at the time of the examination does 
not constitute a notation of such conditions, but will be 
considered together with all the other material evidence in 
questions as to inception.  See 38 C.F.R. § 3.304(b)(1); 
Crowe v. Brown, 7 Vet. App. 238, 245-47 (1994).  This 
presumption can be rebutted by clear and unmistakable 
evidence showing that the disability existed before service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R.             § 3.304(b).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and, if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

In this case, the veteran's headaches have been attributed to 
a known clinical diagnosis of migraine headaches.  Records 
from Thomasville Medical Associates include a diagnosis of 
migraine headaches when seen in October 1990 and July 1992.  
Given this diagnosis, the presumption afforded to Persian 
Gulf veterans under 38 C.F.R. § 3.317 does not apply.  

The Board finds that the veteran's claim also fails on a 
direct basis pursuant to 38 C.F.R. § 3.303, as no evidence 
shows that this preexisting condition was aggravated by 
service.  The veteran's entrance examination report documents 
that the veteran had headaches prior to her first period of 
active service.  The presumption of soundness therefore does 
not apply in this case.  As such, the crucial issue to be 
determined is whether the veteran's preexisting disability 
due to headaches was aggravated by service.  

Service medical records make no reference to any complaint or 
treatment for headaches.  Prior to her second enlistment, the 
veteran underwent a general medical examination at 
Thomasville Medical Associates in October 1990.  The 
physician said that the veteran suffered from migraine 
headaches, but there was no mention of her prior military 
service.  The veteran was afforded a VA examination in August 
1991, just several months after leaving service, at which 
time no reference to headaches was noted. 

Post-service medical records reflect that the veteran was 
seen on several occasions for headaches.  As noted, a July 
1992 record from Thomasville Medical Associates contains a 
diagnosis of migraine headaches.  The veteran was also seen 
by VA for complaints of headaches.  The veteran reported 
numerous symptoms when seen in September 1992, including 
headaches.  In January 1993, the veteran said that she 
suffered from right temporal headaches.  The diagnosis was 
"exposure to smoke in Desert Storm."  An October 1995 
psychological examination report includes the veteran's 
complaints of headaches, but no diagnosis was provided.  The 
veteran was seen in July 1996 for complaints of headaches 
after she reportedly hit her head two weeks prior.  The 
diagnosis was "two weeks status post head trauma."  A 
subsequent report in July 1996 contains the physician's 
assessment of headaches.  

At her June 1997 Persian Gulf War examination, the veteran 
related her history of severe headaches in the early 1980's.  
She stated that these eventually stopped but that she now 
suffered from a different kind of headache due to problems 
with her neck.  The examiner concluded with a diagnosis of 
history of arteritis associated with migraine headaches.  The 
veteran also underwent a psychological evaluation at that 
time where she reported a six year history of headaches with 
no prior head trauma.  According to the veteran, she had had 
about five major headaches since 1991, which would last 
anywhere from a half a day to a week.  The examiner provided 
a diagnosis of "headaches, etiology unknown, no neurological 
sequelae, possible memory cognitive impairment."

Based on the foregoing, none of the post-service medical 
evidence includes a medical opinion that the veteran's 
preexisting disability due to migraine headaches was in any 
way aggravated by service.  Indeed, the only evidence 
suggesting that the veteran's preexisting disability due to 
migraine headaches was aggravated by service are lay 
statements provided by the veteran and several family 
members.  However, the record does not reflect that any of 
these individuals is competent to offer an opinion as to the 
aggravation of this preexisting condition as a result 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1994) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In 
this respect, although these individuals can report symptoms, 
their statements as to the cause of any claimed aggravation 
must be supported by competent medical evidence, not merely 
allegations.  See Espiritu, 2 Vet. App. at 494.  In short, 
absent competent medical evidence to support the claim for 
service connection for migraine headaches, the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that her claim is well 
grounded.  

D.  Allergic rhinitis

The veteran claims that she has never been allergic to 
anything in her life prior to going to the Persian Gulf, 
except for certain medications.  She maintains that she is 
now allergic to "everything" she comes in contact with.  
She contends that service connection for allergies is 
therefore warranted. 

The Board notes that a November 1991 rating decision denied 
service connection for sinusitis.  The January 1998 rating 
decision on appeal also declined to reopen that claim on the 
basis of new and material evidence.  This issue was 
eventually withdrawn at her Board hearing in March 2000.  
Therefore, in adjudicating the veteran's claim for service 
connection for allergic rhinitis, the Board need not consider 
the evidence with respect to her sinusitis. 

Service medical records include a February 1986 enlistment 
examination report documenting that the veteran had been 
taking Dristan for an upper respiratory infection.  A 
December 1990 entry includes the veteran's complaints of a 
runny nose, shortness of breath and chest congestion.  The 
diagnosis was bronchitis.  None of the service medical 
records, however, including the April 1991 demobilization 
examination report, shows evidence of rhinitis, hay fever or 
allergies.  

The veteran was treated after she left service for sinus 
problems associated with her nonservice-connected sinusitis.  
However, she was not treated for allergies until 1996.  In 
May 1996, the veteran was tested for allergies by Michael J. 
Phillips, M.D.  The veteran reported a six year history of 
pressure in her head and a runny nose.  Testing revealed that 
the veteran was allergic to various weeds, grasses, molds, 
trees, as well as other substances.  Dr. Phillips did not 
offer any opinion as to the date of onset of the veteran's 
allergies.  The veteran was first diagnosed with allergic 
rhinitis at her Persian Gulf War examination in June 1997.  
The veteran told the examiner that she had had a lot of 
rhinitis while stationed in Saudi Arabia in 1991; however, 
the examiner offered no opinion as to the etiology or date of 
onset of this condition. 

Based on the foregoing, the Board finds that the veteran's 
claim for service connection for allergic rhinitis must be 
denied as not well grounded under both theories of service 
connection.  The veteran has been diagnosed with allergic 
rhinitis, a known clinical diagnosis.  Hence, the presumption 
afforded to Persian Gulf veterans under 38 C.F.R. § 3.317 and 
38 U.S.C.A. § 1117 does not apply. 

The veteran's claim also fails under a direct theory of 
service connection.  The veteran was first treated for 
allergies in May 1996, approximately five years after her 
separation from her second period of service.  Moreover, no 
medical professional has provided an opinion relating the 
veteran's allergic rhinitis to her period of military 
service.  While the veteran claims continuity of 
symptomatology since service with respect to the observable 
aspects of her allergies, no medical opinion has related her 
presently diagnosed allergic rhinitis to any claimed post-
service symptoms.  See Savage, supra.  In fact, none of the 
clinical evidence provides a medical opinion as to the 
etiology or date of onset of this condition.  The Board also 
notes that the some of the veteran's symptoms may be 
attributable to her diagnosed sinusitis, which is not an 
issue currently before the Board at this time. 

The only evidence of record supporting the veteran's 
contentions is her own hearing testimony, as well as written 
statements by several family members.  As a matter of law, 
the veteran and her family members are not competent to offer 
opinions concerning the etiology of her allergic rhinitis.  
Such statements do not satisfy the medical nexus requirement 
and cannot, therefore, render her claim well grounded.  See 
Espiritu, 2 Vet. App. at 494-95.  In other words, the veteran 
needs to show medical evidence that her current allergic 
rhinitis can be medically linked to service. 

In short, the veteran's allergic rhinitis constitutes a known 
clinical diagnosis, and no opinion from a medical 
professional has related this condition to service.  Under 
these circumstances, the Board can only conclude that the 
veteran's claim of entitlement to service connection for 
allergic rhinitis is not well grounded.  See Epps, supra; 
VAOPGCPREC 4-99.

E.  Dysthymic disorder

The veteran claims that she suffers from a psychiatric 
disorder manifested by depression, memory loss and frequent 
trouble sleeping.  She argues that these symptoms are the 
result of an undiagnosed illness stemming from her service in 
the Persian Gulf, and that service connection is therefore 
warranted.  

The record reflects that the veteran had some psychiatric 
problems prior to entering service.  In a March 1986 letter, 
David McCall, M.D., stated that the veteran had visited the 
Mental Health Center several times during the prior year for 
minor adjustment problems which had resolved.  Dr. McCall 
indicated that he did not see anything that would inhibit the 
veteran from doing a good job in the Army Reserves.  The 
veteran was then accepted for service.  Service medical 
records show no evidence of any psychiatric problems.  The 
February 1986 entrance examination notes the veteran's 
history of postpartum depression, with no current psychiatric 
disorder identified. 

The first documented post-service complaints of depression 
are contained in a September 1992 VA outpatient treatment 
report.  The veteran reported depression after returning from 
Desert Storm, but no diagnosis was provided.  In 1995, the 
veteran underwent two VA psychological evaluations.  When 
evaluated in April 1995, the veteran related her history of 
postpartum depression, with no significant depression since 
then.  The diagnoses were nightmare disorder and adjustment 
disorder, unspecified type.  The examiner commented that no 
primary memory deficit was found, and that the veteran's 
complaints of forgetfulness may have been related to her 
trouble sleeping.  When evaluated in October 1995, the 
veteran related an incident in which she had attempted 
suicide at the age of 14, and also mentioned her history of 
postpartum depression.  She said she felt "aimless" since 
returning from the Persian Gulf and felt like she was going 
"crazy" due to her inability to sleep.  The diagnoses were 
dysthymic disorder and nightmare disorder. 

At her VA psychiatric examination in June 1997, the veteran 
stated that she had never been depressed.  According to the 
veteran, she had been told by a VA psychologist that she 
"suffered from stress because she had been spanked as a 
child."  Mental status examination showed no significant 
abnormalities.  Although she described short-term memory 
loss, testing showed good recent and remote memory.  The only 
diagnosis was "headaches, etiology unknown, no neurological 
sequelae, possible memory cognitive impairment."  The June 
1997 Persian Gulf War examination report also includes the 
veteran's complaints of memory loss and trouble sleeping.  
Under the diagnosis section of the report, the examiner noted 
"history of memory loss."

The Board concludes that the evidence does not support the 
veteran's claim for service connection for dysthymic disorder 
under both theories of service connection.  The veteran's 
psychiatric complaints have been attributed to a known 
clinical diagnosis of dysthymic disorder, thereby precluding 
service connection for a chronic disability due to an 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

The veteran's claim also fails under a direct theory of 
service connection.  Initially, the Board finds that the 
veteran's dysthymic disorder did not preexist service.  While 
it was noted that the veteran had a history of postpartum 
depression and adjustment problems prior to service, no 
chronic psychiatric disorder such as dysthymia was shown to 
have preexisted service.  Service medical records also show 
no evidence of psychiatric problems in service.  The veteran 
first reported depression in September 1992, and was first 
diagnosed with dysthymic disorder in October 1995.  The 
record, moreover, contains no medical opinion relating any of 
the veteran's psychiatric complaints to service.  Although 
several reports include the veteran's statements that her 
depression initially began in service, no additional comment 
by any health care provider was provided to verify this self-
reported history.  See LeShore, 8 Vet. App. at 409.  Thus, no 
competent medical evidence has related the veteran's 
psychiatric problems to service.  See Savage, supra.

Despite contentions by the veteran and several family members 
that her psychiatric problems are related to her service in 
the Persian Gulf, as laypersons without medical expertise or 
training, their statements alone are insufficient to 
establish the etiology of this condition.  See Grottveit, 5 
Vet. App. at 93 (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu,  2 Vet. App. at 494-495.  

In conclusion, the veteran's psychiatric complaints have been 
attributed to a known clinical diagnosis of dysthymic 
disorder, and no medical evidence indicates that this 
condition had its onset in service.  Under these 
circumstances, the veteran's claim for service connection for 
dysthymic disorder must be denied as not well grounded.  See 
Epps, supra; VAOPGCPREC 4-99.

F.  Joint pain

The veteran claims that she suffers from joint pain involving 
the feet, ankles, knees, fingers, wrists, elbows, and 
shoulders.  She claims that these problems are the result of 
an undiagnosed illness stemming from her service in the 
Persian Gulf. 

Service medical records reflect that the veteran was seen in 
October 1987 after catching her right toe and falling on her 
knees.  Pain was reported in both knees and left ankle.  In 
November 1987, the veteran was seen for pain in her left 
knee, although no abnormalities were found on physical 
examination.  The diagnosis was "knee contusion."  X-rays 
of the knees showed no evidence of arthritis or other 
abnormalities except for effusion; however, it was noted that 
internal derangement could not be ruled out.  This condition 
appears to have resolved, however, as no further reference 
pertaining to either knee was noted in service.  Further, no 
other joint pain was documented in service. 

The veteran was seen after she left service at various times 
by VA for joint pain involving her feet, ankles, knees, 
hands, wrists, elbows, and shoulders.  In September 1992, the 
veteran complained of swollen joints after returning from 
Desert Storm.  A September 1995 record notes the veteran's 
five year history of chronic pain in her left wrist with no 
prior trauma.  In October 1995, the veteran was seen for 
arthralgia involving multiple joints.  X-rays of the hands, 
wrists and legs were negative.  An October 1996 record 
documents the veteran's complaint of aching pain in her hands 
and shoulders.  In December 1996, the veteran's joint pain 
was characterized as arthralgias. 

When examined by VA in June 1997, the veteran presented with 
complaints of swollen joints involving the feet, ankles, 
knees, fingers, wrists, elbows, and shoulders, which she 
claimed had been present since 1991.  Physical examination 
revealed full range of motion of the feet, elbows, wrists and 
hands.  Tenderness was present with motion of the elbows, 
wrists and fingers.  Examination of the knees revealed 
flexion to 145 degrees, with no instability.  Crepitus was 
present with flexion and extension of the left knee.  The 
right knee was noted to be relatively normal.  Based on these 
findings, the diagnoses included (1) bursitis of the 
shoulders with limitation of motion, (2) painful elbows, 
wrists, and fingers, etiology undetermined; (3) 
chondromalacia of the left knee; (4) postoperative surgery of 
the left knee; (4) history of painful ankles with locking and 
swelling of the ankles and feet, not found on this 
examination. 

Based on its review of the record, the Board finds that 
service connection for joint pain (excluding the left knee 
and shoulders) is warranted on the basis of the presumption 
set forth in 38 C.F.R. § 3.317.  Initially, the Board notes 
that the veteran suffers from chronic pain in various joints, 
most of which have not been attributed to any known clinical 
diagnosis.  Indeed, medical examiners have described the 
veteran's joint pain as arthralgia, which Bantam Medical 
Dictionary describes as joint pain without swelling or other 
signs of arthritis.  According to this source, arthralgia is 
not a diagnosed condition but a descriptive phrase for joint 
pain.  Arthralgia can be established as an undiagnosed 
condition if X-rays are negative for arthritis.  Accordingly, 
since no radiographic evidence of arthritis is contained in 
the record, the veteran's arthralgia is considered an 
undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317.  

Moreover, the veteran has exhibited objective indications of 
chronic joint pain which have been manifest to a degree of 10 
percent or more.  Objective indications of a chronic 
disability include both medical and non-medical evidence, 
namely outpatient treatment for this condition since 1992 and 
lay statements by the veteran and several family members.  
Therefore, the Board finds that the evidence of record 
supports the grant of service connection for joint pain as 
due to an undiagnosed illness.

In reaching this decision, the Board finds that service 
connection for joint pain involving the left knee and 
shoulders in not included in this award.  The Board notes 
that the veteran's joint pain of the left knee and shoulders 
has been attributed to know clinical diagnoses.  In this 
regard, a VA examiner recently diagnosed the veteran with 
chondromalacia of the left knee and bursitis of the 
shoulders.  Thus, the veteran is precluded from establishing 
service connection for joint pain of the left knee and 
shoulders due to an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The Board also finds that no 
evidence of record, other than lay statements, has attributed 
the veteran's joint pain of the left knee and shoulders to 
service.  No chronic knee or shoulder disability was present 
in service, and no medical professional has offered an 
opinion relating the veteran's current left knee or shoulder 
pain to service.  Therefore, service connection for joint 
pain is granted, with the exception of the veteran's left 
knee and shoulders. 

G.  Fatigue

The veteran claims that she constantly feels tired as a 
result of exposure to smoke while serving in the Persian 
Gulf.  She maintains that she has a restless sleep pattern 
due to nightmares and that she is unable to maintain 
employment due to this condition.  She claims that service 
connection for fatigue is therefore warranted. 

No complaints of fatigue are noted in service medical 
records.  In fact, the veteran specifically denied fatigue at 
her demobilization examination in April 1991.  The first 
documented complaint of fatigue is contained in a July 1991 
treatment report from Thomasville Medical Associates.  At 
that time, the veteran reported insomnia, fatigue and malaise 
since returning from the Persian Gulf.  No diagnosis 
concerning these complaints was provided.  

VA outpatient treatment reports dated from 1992 to 1996 show 
additional complaints of fatigue.  When seen in September 
1992, the veteran stated that she constantly felt tired with 
no energy since returning from the Persian Gulf.  In April 
1995, the veteran was seen for complaints of fatigue, 
nervousness and memory loss.  A June 1995 entry notes the 
veteran's complaints of fatigue and sleep disturbance.  It 
was noted that prior memory testing was within normal limits.  
An April 1995 psychological evaluation report notes the 
veteran's complaints of sleep disturbance and forgetfulness.  
In September 1995, the veteran described fatigue and lack of 
energy.  She was seen in July 1996 for complaints of 
dizziness, fatigue and body aches after being bitten by a tic 
two weeks prior.  She stated that these symptoms had been 
present since returning from the Persian Gulf but had 
increased over the past two weeks.  The diagnosis was 
fatigue.  In October 1996, the veteran reported decreased 
energy and fatigue.  It was noted that the veteran had been 
unable to attend her Reserve drills.

At her Persian Gulf War examination in June 1997, the veteran 
described sleeping problems and memory loss which began in 
1991.  She explained that she would often forget what she was 
about to say and was unable to comprehend written material 
without reading it several times.  Under the diagnosis 
section, the examiner listed "insomnia, history of memory 
loss and chronic fatigue."  Although no psychiatric testing 
was performed at that time, a separate VA psychiatric 
evaluation was performed in June 1997.  Mental status 
examination revealed that both recent and remote memory were 
good.  

Lay statements were provided in support of this claim.  At 
her Board hearing, the veteran stated that she began feeling 
fatigued after returning from the Persian Gulf.  She stated 
that a physician had diagnosed her with a condition similar 
to chronic fatigue syndrome, but that this diagnosis was 
never documented in writing.  She stated that she worked as a 
police dispatcher after returning from the Persian Gulf, 
where she had missed over 400 hours of work because of her 
various illnesses.  She explained that there were times when 
she was so tired that she would fall asleep at work and let 
her partner cover for her.  In addition, written statements 
from various family members are of record, several of whom 
indicated that the veteran suffered from excessive fatigue 
since she left service.  However, none of these individuals 
elaborated on the extent of this problem.  

Based on a review of the foregoing evidence, the Board finds 
that the veteran's claim for service connection for fatigue 
is not plausible.  The Board recognizes that the veteran's 
complaints of fatigue have not been attributed to a known 
clinical diagnosis.  Several medical reports list "chronic 
fatigue" in the diagnosis section.  However, the listing of 
chronic fatigue appears to be merely a recitation of the 
veteran's symptoms rather than a clinical diagnosis, as it 
was never identified as a "syndrome."  As such, the 
veteran's fatigue is considered an undiagnosed illness under 
38 C.F.R. § 3.317.  Nevertheless, the evidence simply does 
not show that this condition has become manifest to a degree 
of 10 percent or more under applicable schedular criteria.  
As the veteran has failed to prove this essential element, 
the Board concludes that her claim for service connection for 
fatigue must be denied as not well grounded.  See VAOPGCPREC 
4-99 (issued May 3, 1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The Board notes that chronic fatigue syndrome is rated under 
Diagnostic Code 6354.  Under this code provision, a 10 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication.  A 20 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (1999).  For the purpose of 
evaluating fatigue, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  See Id., Note.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (1999).

The evidence of record demonstrates that the requirements for 
a compensable evaluation for the veteran's fatigue have not 
been met under Diagnostic Code 6354.  The clinical evidence 
of record does not show that the veteran suffers from 
debilitating fatigue or cognitive impairments, such as an 
inability to concentrate, forgetfulness, or confusion.  While 
the veteran reported memory problems, mental status 
examination reports show the veteran's memory to be good, 
with no thought disorder present.  More importantly, there is 
no clinical evidence, nor has the veteran alleged, that her 
fatigue has resulted in periods of incapacitation (i.e., bed 
rest and treatment by a physician) for at least one week per 
year.  The veteran has merely stated that she has fallen 
asleep at work on several occasions while her partner covered 
for her.  Finally, the evidence does not show that the 
veteran takes medication to control her symptoms of fatigue.  
Under these circumstances, the veteran's claimed disability 
due to fatigue has not become manifest to a degree of 10 
percent under Diagnostic Code 6354 at any time during the 
pendency of her claim.

In conclusion, as the veteran's fatigue has not become 
manifest to a degree of 10 percent or more under applicable 
schedular criteria, the Board finds that service connection 
for this condition may not be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317.  In addition, 
as the record contains no competent medical evidence of a 
current diagnosis related to the veteran's complaints of 
fatigue, this claim must also fail as not well grounded on a 
direct basis.  See Epps, supra; see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no valid claim").

H.  Residuals of a hysterectomy

The veteran claims that she experienced excessive vaginal 
bleeding and episodes of dizziness after returning from the 
Persian Gulf, and that she underwent a hysterectomy in 
September 1991.  She asserts that service connection for 
residuals of a hysterectomy is therefore warranted.  For the 
following reasons, the Board agrees.

The veteran's February 1986 enlistment examination report 
lists that she underwent a tubal ligation in June 1985.  The 
veteran was seen in April 1991 for menorrhagia, dizziness, 
and an upper respiratory infection.  The assessment was 
dysfunctional uterine bleeding, and hormone replacement 
therapy was started.  

At her VA examination in August 1991, the veteran stated that 
a recent pap smear showed abnormal findings, and that a 
biopsy was scheduled for the following week.  The diagnosis 
was history of abnormal pap smear.  In September 1991, the 
veteran was seen at Lexington Memorial Hospital for 
complaints of progressive low back and pelvic pain occurring 
primarily with onset of menstrual flow.  Symptoms worsened 
with menses but also exacerbated at other times in the cycle.  
A pap smear revealed atypical squamous metaplasia and 
colposcopic, and directed biopsies revealed a more severe 
lesion, i.e., a high-grade intra-epithelial neoplasia.  The 
veteran opted to undergo a vaginal hysterectomy.  The 
discharge diagnoses were high grade cervical intraepithelial 
neoplasia, symptomatic uterine prolapse with low back pain 
and collision dyspareunia, and adenomyosis uteri.  

The veteran was afforded a VA gynecological examination in 
June 1997.  The pertinent history was recorded.  In 
particular, it was noted that the veteran had a normal pap 
smear in October 1990, but developed some bleeding after 
being sent to Saudi Arabia.  She returned and was diagnosed 
with cancer of the cervix after her separation from active 
duty.  She underwent a vaginal hysterectomy in 1991 for 
cancer of the cervix, with normal pap smears since that time.  
She denied any urologic problems.  The diagnoses were (1) 
"normal post-op GYN exam status post vaginal hysterectomy," 
and (2) "history of 'cervical cancer' without documentation 
from outside pathology."

The Board finds that the evidence of record supports a 
finding that the veteran's tumor requiring a hysterectomy was 
incurred in service.  As noted, certain chronic diseases, 
such as malignant tumors, may be presumed to have been 
incurred in service if manifest to a compensable degree (10 
percent) within one year of discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Here, the veteran was separated from 
active duty on May 1991 and was found to have a malignant 
tumor in September 1991, clearly within the one year 
presumptive period.  Under these circumstances, the Board 
finds that service connection for residuals of a hysterectomy 
is warranted.  

I.  Conclusion

In denying the veteran's claims for service connection for a 
skin condition, stomach problems, migraine headaches, 
dysthymic disorder, allergic rhinitis, and fatigue as not 
well grounded, VA has no further duty to assist the veteran 
in developing the record to support these claims for service 
connection.  See Epps, 126 F.3d at 1469 ("[T]here is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  The Board is 
also unaware of any information in this matter that would put 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground any of the veteran's 
claims.  See generally, McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views the above discussion as sufficient 
to inform the veteran of the elements necessary to present a 
well-grounded claim for each of the benefits sought, and the 
reasons why the current claims have been denied.  Id. 

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

II.  Increased Evaluation for a Disability of the Lumbar 
Spine

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

A.  Factual background

A November 1991 rating decision granted service connection 
for a low back disc condition and assigned a 10 percent 
evaluation effective from May 1991.  In reaching that 
decision, the RO determined that the veteran had a 
preexisting back condition that was aggravated by her second 
period of active duty.  Treatment records dated in November 
1990 note the presence of disc prolapse between L2 and L3.  
It was indicated in November 1990 that the veteran had low 
back pain but no severe radiating pain down either leg. 

In October 1992, the veteran underwent a right L4-5 
microdiscectomy at Lexington Memorial Hospital for a 
herniated disc.  This procedure was performed after she 
reported a 2 1/2 year history of low back and bilateral leg 
pain, with the right greater than the left.  An MRI performed 
in January 1993 showed postoperative changes at L4-5 without 
evidence of bulge or herniated nucleus pulposus.

The veteran was examined by T. Craig Derian, M.D., in April 
1994, where she described low back pain with occasional 
radiation into the buttocks.  It was noted that no true 
radicular pain was present.  She denied numbness, tingling or 
bowel or bladder dysfunction.  Physical examination revealed 
that the veteran tended to sit and stand somewhat forward 
flexed because she felt more comfortable in this position.  
She ambulated normally, including on her heels and toes.  She 
was able to forward flex her finger tips to the proximal 
tibia region before experiencing pain, with some difficulty 
returning to an upright posture.  Extension was limited to 
about 10 degrees with pain.  Thigh and calf circumference 
were grossly symmetrical.  Diffuse tenderness was present 
throughout the lower paralumbar musculature, and minimal 
sciatic notch tenderness was present bilaterally.  Straight 
leg raising and bow string testing were negative bilaterally.  
Deep tendon reflexes were trace and symmetrical at the knees 
and absent at the ankles.  An MRI from January 1993 showed 
degenerative disc disease and posterior bulging at L4-5.  
Postoperative changes were also noted.  X-rays also disclosed 
some narrowing at the L4-5 interspace.  Dr. Derian's 
impression was painful lumbar degenerative disc disease and 
possible facet arthropathy of the lumbar spine. 

In May 1994, the veteran was admitted to Durham Regional 
Hospital for further evaluation.  The veteran reported low 
back pain with radiation to both legs.  A discography report 
revealed degenerative changes at L4-L5 with possible annular 
tear or disc herniation.  An MRI revealed degenerative disc 
disease at L4-5 with postoperative changes on the right, 
including epidural scar tissue, with no evidence of recurrent 
disc herniation or spinal stenosis.  Following these 
procedures, the veteran returned to Dr. Derian for follow-up 
evaluation.  The veteran described low back pain with buttock 
area radiation.  She had more pain on the right, with some 
radiation to the lateral thigh and calf area.  She described 
difficulty with sitting, sleeping, standing and walking.  She 
indicated that she had slept in a recliner for the past two 
years.  She explained that she could only perform sedentary 
desk jobs.  Motor and sensory examination of both lower 
extremities were entirely normal.  Dr. Derian's impression 
was (1) lumbar degenerative disc disease, severe at L4-5; and 
(2) adjacent disc degeneration mild to moderate at L5-S1 with 
lateral annular tear at L5-S1.  It was noted that the veteran 
had reported that her symptoms were definitely reproduced on 
discography at L4-5 and L5-S1, particularly at the L4-5 
level.  Dr. Derian also commented that the veteran's 
condition would not improve without surgery.  The discharge 
diagnosis was degenerative disc disease at L4-5.

The veteran was seen by VA for low back pain in February 
1997.  The veteran reported low back pain with occasional 
radiation to both lower extremities.  X-rays of the lumbar 
spine showed mild disc space narrowing at L5-S1, with no 
evidence of fracture of abnormal alignment.  It was 
recommended that the veteran be seen at the pain clinic.

The veteran underwent a VA orthopedic examination in July 
1999, at which time she reported significant weakness in her 
legs.  She indicated that she had greater difficulty walking 
and that her legs would frequently give out.  She explained 
that she tended to lose feeling in her legs without warning 
and was afraid she would fall.  She said that she continued 
to exercise on a treadmill and described other vigorous 
physical activities.  

On physical examination, it was noted that she appeared tense 
because she was either in pain or very guarded.  For example, 
she wore dark glasses, had splints on both wrists, walked 
with a cane in her right hand, and ambulated with wide and 
small steps.  It was noted, however, that she was able to 
carry a heavy handbag (estimated between 5 and 10 pounds), 
lean over and pick it up, take her shoes off and put them on, 
and put herself on the examination table where she was able 
to sit-up and lie down.  Her back was well formed.  She 
appeared tense and/or tender on palpation from the shoulder 
to the buttocks.  She was stiff throughout most of the 
examination until distracted, at which time she tended to 
completely relax with no tenderness found on palpation.  
Range of motion testing showed only 20 degrees of forward 
flexion and 10 degrees of bilateral flexion.  At other times, 
however, she was observed flexing forward to 60 degrees and 
twisting 25 degrees to the left and 20 degrees to the right.  
She evidenced pain in both legs on straight leg raising to 60 
degrees.  She said her legs felt numb.  Upon testing for 
touch and sensation, the examiner was unable to get any clear 
dermatomal distribution of those areas the veteran claimed 
were numb.  In any event, no tenderness was present over any 
of the muscles tested.  The examiner said that he was unsure 
about the veteran's level of cooperation, although ostensibly 
she was very cooperative in testing dorsiflexion and plantar 
flexion of both feet.  Although testing showed weakness, it 
was unclear whether such weakness was muscular or 
neurological.  Reflexes were normal and well preserved.  The 
diagnosis was lumbar intervertebral degenerative disk 
disease, post diskectomy, with history of second disk on 
imaging with persistent back pain, some radiculopathy. 

At her Board hearing in March 2000, the veteran testified 
that her back condition had worsened since her initial 
rating.  She described a burning pain in her lower back.  She 
stated that her legs would go numb and she used a cane for 
support.  She described an incident in which she fell down 
some steps after her legs went numb.  She also stated that 
she slept in a reclining chair because she was unable to lie 
flat.  In her VA Form 9 (Appeal to Board of Veterans' Appeal) 
dated in October 1999, the veteran said that her low back 
pain was so unbearable that she would cry.  She related that 
numbness in her legs had caused her to fall down several 
times.  She said that she performed therapy at home each day 
to stay mobile, but that it was getting more difficult to 
move. 

By a supplemental statement of the case issued in December 
1999, the RO granted an increased evaluation to 20 percent 
for the veteran's low back disability effective from October 
1996.  Inasmuch as the grant of the 20 percent evaluation is 
not the maximum benefit under the rating schedule, the claim 
for a higher initial rating for the veteran's service-
connected low back disability remains in controversy and is 
still a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).







B.  Legal analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5295.  Under this 
provision, a 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm or extreme forward 
bending and loss of lateral spine motion.  A 40 percent 
evaluation, the highest available under this code, is granted 
for severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

The Board is unclear as to whether the veteran's low back 
disability warrants a 40 percent evaluation under Diagnostic 
Code 5295.  In any event, it appears that this disability 
meets the criteria for a 40 percent evaluation under 
Diagnostic Code 5292, for severe limitation of motion of the 
lumbar spine.  In particular, range of motion testing at the 
veteran's July 1999 VA examination showed only 20 degrees of 
forward flexion and 10 degrees of bilateral flexion.  This is 
consistent with severe limitation in range of motion.  The 
Board recognizes that the examiner observed the veteran 
forward flex to 60 degrees and twist 25 degrees to the left 
and 20 degrees to the right, which is consistent with 
moderate limitation of motion.  Nevertheless, the veteran 
clearly suffers from significant pain on motion.  After 
carefully considering both the limitation of the range of 
motion of the lumbar spine and the objectively demonstrated 
pain and discomfort (which clearly accounts for some 
functional loss), the Board finds that there is a question as 
to which of two disability evaluations most nearly 
approximates the veteran's overall disability picture.  38 
C.F.R. § 4.7.  Resolving all reasonable doubt as to the 
evaluation to be assigned for the veteran's low back 
disability in the veteran's favor, 38 C.F.R. § 4.3, the Board 
concludes that a 40 percent evaluation for the veteran's back 
disability under Diagnostic Code  5292 is appropriate.  See 
generally DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.

In reaching this decision, the Board finds that an evaluation 
in excess of 40 percent for the veteran's low back disability 
is not warranted.  The Board notes that the maximum schedular 
award assignable under Diagnostic Code 5292 and 5295 is 40 
percent; hence, no greater benefit can flow to the veteran 
under either of these code provisions.  The Board has also 
considered the possible application of Diagnostic Code 5293, 
which provides a 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  Here, although the veteran has 
reported significant neurological symptoms, the clinical 
evidence of record does not show them to be analogous to a 60 
percent evaluation under Diagnostic Code 5293.  The Board 
emphasizes that the veteran's most recent VA examination 
showed her reflexes to be normal and well preserved.  The 
diagnosis also noted that only "some" radiculopathy was 
present. 

In conclusion, the Board finds that the veteran's low back 
disability warrants a 40 percent evaluation under Diagnostic 
Code 5292.  In reaching this decision, the Board finds, as 
did the RO, that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's low back 
disability has markedly interfered with her earning capacity 
or employment status, or has necessitated frequent periods of 
hospitalization.  The record shows that the veteran last 
worked in January 1997, at which time she walked off her job 
as a police dispatcher without notice.  It was also noted 
that the veteran had used 416 hours of sick leave for the 
period from December 1991 to January 1997.  However, there is 
no indication that these hours were used because of her 
service-connected low back disability.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a skin condition, stomach problems, 
migraine headaches, dysthymic disorder, allergic rhinitis, 
fatigue, and joint pain of the left knee and shoulders are 
denied. 

Subject to the laws and regulations governing the award of 
monetary benefits, service connection for joint pain is 
granted.

Subject to the laws and regulations governing the award of 
monetary benefits, service connection for residuals of a 
hysterectomy is granted.









REMAND

The veteran claims that her service-connected bronchitis has 
worsened and that a higher disability evaluation is therefore 
warranted.  She also claims that she suffers from urinary 
spasticity as a result of service, and that service 
connection for this condition is therefore warranted.  
However, the Board notes that further medical development is 
required before it can adjudicate either of these claims.  

Chronic bronchitis is evaluated based on the results of 
pulmonary function tests.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (effective October 7, 1996).  Although the veteran 
was afforded a VA pulmonary examination in July 1999, 
including pulmonary function tests, the results of the tests 
do not fully document the criteria included in the diagnostic 
code for evaluating bronchitis.  In particular, the available 
evidence does not document the Diffusion Capacity of the Lung 
for Carbon Monoxide by Single Breath Method (DLCO (SB)) or 
the maximum exercise capacity.  Consequently, an additional 
VA examination is needed prior to further adjudication by the 
Board.

With respect to her claim of entitlement to service 
connection for urinary spasticity, the Board notes that, by 
virtue of this rating decision, service connection has been 
established for residuals of a hysterectomy.  The Board 
observes that the veteran's urinary problems may or may not 
be related to her service-connected residuals of a 
hysterectomy.  A medical opinion addressing this issue would 
therefore be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of her bronchitis.  The 
examination should include pulmonary 
function tests that document the 
following measurements: the percent of 
predicted value of Forced Expiratory 
Volume in one second (FEV-1); the ratio 
of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV- 
1/FVC); the percent of predicted value 
of the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)); and the 
maximum exercise capacity in terms of 
ml/kg/min of oxygen consumption.

2.  The veteran should be afforded a VA 
gynecological examination to determine 
the etiology of her urinary spasticity.  
The veteran's claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disability is related to 
service, namely her service in the 
Southwest Asia theater of operations, 
or whether her complaints of urinary 
spasticity are merely symptoms of her 
service-connected residuals of a 
hysterectomy.  All opinions and 
conclusions expressed must be 
accompanied by a complete rationale. 

3.  The RO should review the 
examination reports to determine if 
they are in compliance with this 
Remand.  If deficient in any manner, 
they should be returned, along with the 
claims file, for immediate corrective 
action.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
then adjudicate the veteran's claim of 
entitlement to a compensable evaluation 
for bronchitis, as well as her claim 
for service connection of urinary 
spasticity.  If either benefit sought 
on appeal is not granted, the veteran 
and her representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 23 -


